Ruffin, Judge.
On September 24, 1996, Leroy Syms, while represented by legal counsel, pled guilty to eight counts of forgery, nine counts of theft by receiving stolen checks and one count of financial transaction card theft. The trial court sentenced Syms to ten-year concurrent terms on each forgery count, twelve months on each theft by receiving stolen checks, and three years on the financial transaction card theft. On December 23, 1996, the trial court denied Syms’ pro se Motion for Modification of Sentence.1 On April 14, 1997, Syms filed a pro se Motion to Correct Void and Illegal Sentence. The trial court denied the modification motion by order dated September 4, 1997. Syms filed a pro se notice of appeal on September 22, 1997.
Syms’ notice of appeal was untimely. “A notice of appeal shall be *725filed within 30 days after entry of the appealable decision or judgment complained of.” OCGA § 5-6-38 (a). In this instance, Syms did not file his motion for modification of sentence until three months after the sentencing order was entered. After the trial court ruled on the Motion for Modification of Sentence, Syms filed a Motion to Correct Void and Illegal Sentence. Neither motion extended or tolled the time for filing a notice of appeal. Henry v. State, 148 Ga. App. 712 (252 SE2d 179) (1979). Accordingly, we dismiss Syms’ appeal as untimely because he failed to file his notice of appeaf within 30 days after entry of the judgment as required by OCGA § 5-6-38 (a). Henry, supra.
Decided May 8, 1998
Reconsideration denied June 3, 1998
Leroy Syms, pro se.
Spencer Lawton, Jr., District Attorney, Lori E. Loncon, Assistant District Attorney, for appellee.

Appeal dismissed.


Pope, P. J., and Beasley, J., concur.


 Syms did not file the motion for modification of sentence with the Clerk of the Court, but apparently forwarded it by U.S. mail directly to the trial judge. The trial court filed the motion on December 31, 1996.